Citation Nr: 0303913	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  92-02 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
secondary to the veteran's service-connected hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to 
June 1956, and again from August 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the San Juan, Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office(RO).  This claim was remanded in 
July 1993, August 1995, and November 2000 for further 
development.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained.  

2.  The veteran's acquired psychiatric disorder is not due to 
or the result of the veteran's service-connected bilateral 
hearing loss.  

3.  The veteran's acquired psychiatric disorder has not been 
aggravated by his service-connected bilateral hearing loss; 
nor has the veteran's service-connected bilateral hearing 
loss caused an increase in disability in the veteran's 
acquired psychiatric disorder.  


CONCLUSION OF LAW

An acquired psychiatric disorder is not proximately due to or 
the result of a service-connected disability. 38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims in essence, that he has a psychiatric 
disorder secondary to his service-connected bilateral hearing 
loss.  He maintains that he lost his job due to his hearing 
loss and that caused his major depression.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (2002).  The U.S. Court of 
Appeals for Veterans Claims (Court) has clarified that 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  To establish a claim for 
secondary service connection, a veteran must demonstrate that 
a current disability is the result of a service- connected 
disability.  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  See Black v. Brown, 10 Vet. App. 279 (1997).

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the claim of service 
connection for an acquired psychiatric disorder, secondary to 
the veteran's service-connected bilateral hearing loss.  

At a May 1983 VA psychiatric examination, the mental status 
examination revealed the veteran was in good contact, alert, 
coherent and relevant.  He was noted to be hard of hearing.  
There was no thought disorder in process or content.  Affect 
was appropriate and mood was depressed with crying spells as 
he talked about his financial situation.  Libido was 
decreased, but sexual relations were normal.  The diagnosis 
was adjustment disorder with depressed mood.  

In August 1989, the veteran was seen by G. Rodrigues, 
psychologist, for a psychological evaluation.  The veteran 
gave a history of bilateral hearing loss that was worsening, 
and skin and nasal allergies.  He also complained of back 
problems.  The veteran related to the examiner adequately.  
He was anxious, preoccupied, and tense during the interview.  
He had difficulty in concentration and sometimes became 
irritable.  It was necessary to repeat the instructions 
because he could not hear well.  He became frustrated when he 
could not respond appropriately.  The examiner related that 
in the Multiphasic Inventory of Personality, a profile 
corresponding to a person with a very anxious state of mind 
was found.  He was not able to adjust to the consequences of 
his hearing loss.  He became frustrated and felt bad when he 
was unable to hear.  This prevented him from managing 
socially as he wished.  The tests reflected that his 
interpersonal relations had deteriorated.  He became isolated 
because he believed thought he was not paying attention to 
them.  His family relations were affected since he became 
irritable easily.  His frustration tolerance level was lower 
every time.  He felt inadequate and had low self-esteem 
because he was unable to work.  The diagnostic impression was 
adjustment disorder with anxious mood.  

VA treatment records dated from March 1990 to May 1992 are 
associated with the claims folder.  The records reflect that 
the veteran was seen on an ongoing basis in the mental health 
clinic for somatic complaints.  In March 1990, the examiner 
stated that the veteran was presented with acute anxiety with 
inability to work due to his acute back pain, leg pain, and 
emotional problems.  The diagnosis was deferred.  In 
April 1990, he continued to be anxious and depressed.  He was 
given relaxation exercises.  In June 1990, he was evaluated 
for memory and mood functioning.  He was determined to be 
acutely affected, emotionally.  He was tearful as he had been 
unable to work as a truck driver because of his back pain and 
emotional problems.  There was no psychosis evident and he 
was coherent and logical.  The diagnostic impression was 
generalized anxiety and severe major depressive disorder.  In 
August 1990, he underwent a VA psychiatric examination.  It 
was noted that the veteran was unable to continue to work as 
a result of a worsening back condition since December 1989.  
He related that the economic pressure he was under was 
extremely severe.  He was unable to accept his situation as 
he had worked hard all of his life.  He frequently awakens at 
night and had a tendency to become depressed.  He was under 
no medications and had no particular hobbies or interests.  
Mental status examination revealed he was very hyperactive 
during the course of the interview, but was in contact with 
reality and cooperative.  He was on the verge of tears 
although he did not overtly cry.  He showed no abnormal 
tremors, tics, or mannerisms.  His responses were coherent, 
relevant, and logical.  His thought content dealt primarily 
with his inability to adapt to his condition mainly because 
he was unable to work, which was the only income for his 
family.  He was anxious and depressed.  He was not suicidal 
or homicidal.  There was no evidence of hallucinations or 
delusions.  Judgment was fair and insight was poor.  The 
diagnosis was adjustment disorder with mixed features.  From 
September 1990 to May 1992, he was treated for depression and 
somatic complaints.  

In an October 1995 medical statement was received from J. A. 
Gimenez- Safont, MD, stated that the veteran's allergic 
rhinitis condition aggravates his deafness and his 
progressive deafness caused his nervousness.  

At December 1996 VA psychiatric examination, the veteran did 
not report any psychiatric complaints.  He stated that he was 
nervous, received ear treatment and felt quite sad.  He also 
related trouble sleeping.  During the examination, it was 
noted that there was a strong voluntary component and a 
tendency to cry at times.  Thought processes were clear.  No 
thought disorder was detected and the entire sensorium was 
clear.  A Social and Industrial Field Survey was requested.  

In a February 1997 Social and Industrial Field Survey Report, 
the veteran's wife, children, and brother were interviewed.  
After the social and industrial field survey, an addendum was 
associated to the December 1996 psychiatric examination.  The 
examiner found no specific psychiatric disorder.  

From June 1997 to July 1997, the veteran was hospitalized by 
VA when his wife left him to live with his daughter due to 
his aggressiveness from him.  The veteran threatened his wife 
with a gun.  He has been insomniac, irritable, with homicidal 
ideation.  During his hospitalization, he did improve and he 
was not verbalizing ideas of aggression to self and others 
and was no longer depressed.  The diagnosis was major 
depression with psychotic features.  

In April 1998, the veteran was seen by VA.  The assessment 
was major depression with psychotic features, hospitalized 
less than one year previously, and hearing loss, severe, with 
allergy to hearing aids.  The examiner stated that this 
precipitated the veteran's poor outcome in terms of his 
affective and cognitive function.  It had been established 
that hearing loss was closely related to deterioration of 
elderly mental functioning, especially affective and 
cognitive component.  

At a May 1999 VA examination, mental status examination 
revealed the veteran was alert, aware of the interview 
situation, and was in contact with reality.  His answers were 
relevant and coherent.  There were delusions or 
hallucinations described or observed to be active.  He 
described himself to be poorly tolerant to frustration with a 
tendency to act impulsively and angrily over minimal 
incidents.  He related that he developed aggressive ideas 
against his wife, as he was unable to get used to staying at 
home because he became very irritable and reacted violently.  
No suicidal ideation was present.  His affect was fairly 
adequate.  His mood was depressed and anxious.  Memory was 
fair and intellectual functioning.  Judgment was fair and 
insight was very poor.  The diagnoses were depressive 
disorder, not otherwise specified, spouse relational problem, 
alcohol abuse by record, and some histrionic personality 
characteristics.  

An August 2000 medical statement from W. Galindez Antelo, MD, 
was received and associated with the claims folder.  The 
veteran related to Dr. Galindez Antelo that all the years 
while receiving treatment for his deafness, he also started 
feeling depressed, irritable, forgetful, crying, afraid of 
people, unable to think, concentrate, and isolated.  A 
diagnosis of major depressive disorder was made.  He also 
provided an opinion that the veteran's depressive disorder 
was intimately related to his progressive deafness that was 
acquired in military service.  

At a February 2001 VA psychiatric examination, the related 
his VA and private psychiatric treatment for adjustment 
disorder with depressed mood.  He related that his mood 
condition was related to his hearing disorder, but the record 
reflected that he stopped working due to his back condition.  
He reported that he had problems with his wife due to his 
difficulty in adjusting to staying at home and his physical 
limitations.  The mental status examination revealed that he 
was alert and oriented.  He was short of hearing.  His mood 
was anxious.  His affect exhibited full range.  His 
attention, concentration, and memory were good.  His speech 
was clear and coherent.  Insight and judgment were fair.  The 
diagnosis was dysthymia.  The examiner stated that the 
veteran's dysthymia was moderate, and was due to problems 
with his wife and difficulty adjusting to his retirement at 
home.  

In a May 2002 medical statement from N. I. Feliciano-Hill, 
MD, it was noted that he developed problems with audition in 
service and in August 1995, he was granted service connection 
for bilateral hearing loss.  The examiner stated that the 
veteran maintained that all of the years while receiving 
treatment for deafness, the condition had a direct affect on 
his occupational abilities and in 1990, he got so angry and 
frustrated in his job, he threatened his supervisor with a 
gun, and lost his job.  The situation escalated when he was 
hospitalized because he was planning to kill his wife and 
himself to release both of the misery and unhappiness that 
his inability to sustain his job brought to the family, 
because of his deafness.  Upon evaluation, Dr. Feliciano-Hill 
established a diagnosis of mood disorder due to a general 
medical condition with major depressive-like episode and 
psychotic features.  According to Dr. Feliciano-Hill, the 
record showed that he veteran's current mental disability had 
a nexus to his hearing condition which was connected to his 
military service.  

In a September 2002 VA psychiatric examination, the examiner 
noted that the veteran was diagnosed with mood disorder in 
May 2002 and dysthymia in November 2000.  The veteran 
complained of not feeling well.  He related that he had an 
allergy produced by his ear condition, that kept him out of 
control.  He reported that he stopped working because of this 
condition, but an August 1990 VA psychiatric examination 
revealed that he stopped working as a truck driver as a 
result of an old back condition that got worse.  He stated 
that he forgot things rapidly.  He also stated that he had a 
few motor vehicle accidents and that he avoided driving.  He 
complained of getting very depressed because he used to 
depend on his wife all the time, and she was presently in 
Baltimore receiving treatment for arthritis.  He reported 
that he now received assistance from his sister.  He 
complained of difficulty adjusting to his decreased income 
and to the dependency on his wife who was not currently with 
him.  Mental status examination revealed the veteran was 
alert, and oriented.  His mood was anxious and depressed.  
His affect was constricted.  His attention was good and 
concentration was fair.  His memory was poor.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  Insight and judgment were poor.  He 
exhibited fair impulse control.  The diagnosis was dysthymia 
with dementia features.  The examiner related that based on 
the veteran's records, evaluation and document, as well as 
previous statements, the veteran's psychiatric condition 
developed after his back condition became worse and he 
stopped working.  He also had problems and difficulty 
adjusting to his retirement at home.  Based on all of the 
evidence and evaluations, the examiner stated that the 
veteran's service-connected bilateral defective hearing did 
not cause any acquired psychiatric disorder.  The veteran's 
depressive symptomatology was due to the separation from his 
sick wife who was receiving treatment in Baltimore, from whom 
he was very dependent on at home.  

In October 2002 medical statement, Dr. Feliciano-Hill 
asserted that VA had followed the veteran since 1996 because 
of his impaired hearing, allergic rhinitis, and sinusitis.  
Although he had 20 percent nonservice connected limited 
motion in the lumbar spine, he never had been referred to 
private medical treatment for a back condition.   She 
asserted that the statement that the veteran's 
neuropsychiatric condition was due to his back disorder was 
"ludicrous," because there was no evidence of back disorder 
treatment.  

In this case, the veteran has been provided with different 
diagnoses for his acquired psychiatric condition such as mood 
disorder, adjustment disorder, depression, and dysthymia.  
The Board is not persuaded that the veteran's 
neuropsychiatric condition is the result of his service-
connected bilateral defective hearing.  

In 1990, the evidence clearly stated that the veteran's back 
condition caused him to stop working and that the loss of his 
job secondary to his physical condition (back), caused his 
psychosocial stressors.  In April 1991, his physical 
conditions, allergies, back, and auditory condition were 
indicated to be the reason for his psychiatric condition.  
However, no specific disability was considered the reason for 
his psychiatric disability and his back and allergies were 
not service-connected.  In 1995, his private physician, Dr. 
Gimenez Safont, determined that the veteran's anxiety 
neurosis was secondary to his progressive bilateral deafness.  
Unfortunately, he gave no rationale as to why he diagnosed 
the veteran's deafness as secondary to his psychiatric 
condition.  In 1998, the VA examiner associated the veteran's 
hearing loss to his deterioration of elderly mental 
functioning, rather than his mental functioning as caused by 
his hearing loss.  In August 2000, Dr. Galindez Antelo 
related that the veteran's depressive disorder to his 
service-connected deafness; he related his findings to Dr. 
Gimenez Safont's October 1995 examination report, which does 
not give any rationale as to why the veteran's deafness 
caused his psychiatric disability.  Dr. Feliciano-Hall 
related in her medical statement that the veteran was 
planning to kill himself and his wife because of the misery 
and unhappiness that his inability to sustain a job brought 
to their family due to his deafness.  A review of the 
hospital report shows nothing that indicates that his 
deafness was the precipitating factor for the veteran having 
a gun and threatening his wife with it.  Finally, in 
October 1992, Dr. Feliciano-Hill related that since the 
veteran had not been treated for a back condition, it was 
ludicrous to find that the veteran's neuropsychiatric 
condition was secondary to his back condition.  

Other medical evidence of record is contrary to a finding of 
a neuropsychiatric condition as secondary to the veteran's 
bilateral defective hearing.  A February 1997 VA medical 
report found that at that time, the veteran had no 
psychiatric condition at all.  In May 1999, the veteran's 
psychiatric condition was attributed to his inability to 
getting used to being at home which made him irritable and 
react violently.  In February 2001, a VA examination 
established that the etiology of the veteran's psychiatric 
disability was due to the problems with his wife and 
difficulty adjusting to his retirement at home.  

However, the Board finds that the September 2002 VA 
examination report outweighs all of the VA and private 
medical evidence as it was based on a review of all of the 
medical evidence of record.  This examiner indicated that the 
veteran's neuropsychiatric condition developed after his back 
condition became worse and he stopped working.  This was 
clearly borne out by the August 1990 VA examination.  
Furthermore, he related that the veteran had been having 
difficulty in adjusting to his retirement at home.  This was 
also borne out by prior VA examinations and private 
examination reports alike.  Finally, the examiner stated that 
the veteran's service-connected bilateral hearing did not 
cause any acquired psychiatric disability and that his 
depressive symptomatology had worsened due to separation from 
his wife and his dependency on her.  Prior evidence of record 
relating the veteran's acquired psychiatric disability to his 
service-connected hearing loss, on more than one occasion was 
not provided with rationale or reasoning.  This most recent 
VA examination and opinion outweighs the other private 
physician opinions.  Moreover, this opinion is sound, well 
supported, and not directly controverted by substantial 
probative evidence.  

Following review of the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
support a grant of service connection for a psychiatric 
disorder as secondary to service-connected hearing loss.  
Therefore, service connection for a psychiatric disorder, 
secondary to the veteran's service-connected hearing loss, is 
denied.  

II.  VCAA Considerations

The Board observes that VA has a duty to assist in the 
development of facts pertinent to the veteran's claim.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
114 Stat. 2096 (2000) (VCAA), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
went into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The veteran was notified of the information 
necessary to substantiate his claim and which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, by means 
of letters and supplemental statement of the case.  In 
particular, the April 2002 and October 2002 supplemental 
statements of the case notified the veteran of provisions of 
the VCAA, of what was needed to complete his application, and 
what VA would do to assist him.  Additionally, he was 
notified that the VA would attempt to obtain his service 
medical records and other records pertaining to service, 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken.  Thus, the Board concludes that, in this case, 
as various notices and communications -- such as the rating 
decision and statement of the case -- have informed the 
veteran of the applicable laws and regulations needed to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  The record does 
not indicate the presence of additional, pertinent records 
that have not been obtained.  Therefore, the Board finds that 
VA has complied with all obligations to inform the veteran of 
the applicable laws and regulations and with all duties to 
assist the veteran in the development of the issues discussed 
above.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for a psychiatric disorder, secondary to 
the veteran's service-connected hearing loss, is denied.  



		
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

